DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims are 1-29 are objected to because of the following informalities:  
	a.  	Regarding claims 1-29, in claims 1, 28, and 29, the phrase “a second indicator” is suggested to be changed to “an indicator”.
	b.	In claim 3, the phrase “a first indicator” is suggested to be changed to “an indicator”.  
	c.	In claim 8, the phrase “a first objective function” is suggested to be changed to “an objective function…”.
	d.	In claim 9, the phrase “a second objective function” is suggested to be changed to “an objective function…”.
	e.	In claim 10, the phrase “a third objective function” is suggested to be changed to “an objective function…”.
	f.	In claim 19, the phrase “The method of claim 11…” is suggested to be changed to “The method of claim 18…”. 
	g.	In claim 20, the phrase “The method of claim 11…” is suggested to be changed to “The method of claim 19…”. 
	h.	In claim 21, the phrase “The method of claim 11…” is suggested to be changed to “The method of claim 20…”. 
	i.	In claim 26, the phrase “second domain classifier…” is suggested to be changed to “another domain classifier…”.
	j.	In claim 27, the phrase “the second domain classifier…” is suggested to be changed to “the another second domain classifier….”.
	Appropriate correction is required.

	Allowable Subject Matter


4.	Claims 1-29 are allowable over prior art references is above objections are overcome.


Conclusion


5.	This application is in condition for allowance except for the following formal matters: 
See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 23, 2022